Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33-34, 36-38, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over by Tieu (US 2017/0372049 filed 07/27/2016) in view of Milshtein (US 2011/0007951)  and [alternatively in further] view of Fujii (US 2003/0161510)
As for claim 30,  Tieu teaches
A portable communication device (Tieu [0018] includes a smart phone example) comprising:
a fingerprint sensor (Tieu Fig 2);
a memory configured to store one or more fingerprint images being completely and successfully enrolled as associated with specified fingerprints of enrolled user ([0035] storing enrollment templates/views); and
a processor configured to:
receive a request related to a fingerprint authentication; (Fig 3B any step that leads to initiating 310 can be considered “a request”)
obtain a fingerprint image using the fingerprint sensor based at least in part on the request; (Fig 3B step 310 obtain second image)
perform the fingerprint authentication, the performing comprising comparing at least one portion of the fingerprint image with the one or more completely and successfully enrolled and stored fingerprint image in the memory for the enrolled users; (Fig 3B steps 316-318)
based at least in part on a result of the authenticating being that the at least one portion of the fingerprint image, being obtained at a current time, matches at least one portion of the one or more completely and successfully enrolled and stored fingerprint images for the enrolled users, (Fig 3B 318 outcome “Yes”)
identify a variation between the at least one portion of the fingerprint image and the matched at least one portion of the completely and successfully enrolled and stored fingerprint image (Fig 3B 320 [0061] teaches two conditions when an update is performed: “This may occur if the first or second verification data only partially overlaps the enrollment data. Updating may also be appropriate where the data from the first or second verification data sets is more complete..”; inherently, in order to fulfill the update under these specific conditions require identifying the conditions;  however, an alternative rejection is provided below without relying on inherency)
selectively store the fingerprint image as associated with a specified fingerprint of the user of the enrolled users (Tieu Fig 3B 320 [0061] updating enrollment data) dependent/based at least in part on a determination that the variation satisfies a specified condition ([0061] a partial overlap is identified, or it is determined that verification data is more complete than the enrollment data – “satisfying a condition”)
as an alternative, without relying on inherency in Tieu, Fujii teaches
identify a variation between the at least one portion of the fingerprint image and the matched at least one portion of the completely and successfully enrolled and stored fingerprint image (Fujii Fig 10, steps S4 and S6, determines horizontal and vertical displacement vector (a,b); a displacement can be called “a variation of position” – that is, a larger displacement is analogous to a greater variation of position)
..the variation satisfies a specified condition..  (Fujii Fig 10, S4/S6 comparing displacement (a,b) to thresholds A1, B1; see further discussion in paragraph below)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fingerprint region storing method of Tieu to include the step of determining a positional displacement/variation of Fujii, as both pertain to the art of fingerprint identification.  The motivation to do so would have been, Tieu [0061] teaches performing the stored fingerprint template update based on amount of overlap (see above discussion) but does not explicitly describe how these conditions are determined.  Fujii teaches a detail step of determining positional displacement/variation that is directly applicable to determining amount of overlap in Tieu.
the combination of Tieu and Fujii does not teach, Milshtein however teaches
wherein the variation is dependent on at least one of a pressure corresponding to the fingerprint image, and a condition of skin corresponding to the fingerprint image (NOTE the recited limitation requires that the variation is dependent on a pressure - the claim, nor applicant disclosure, does not specifically recite explicitly measuring a fingerprint pressure; Milshtein [0005] teaches that variable pressure changes the fingerprint representation; therefore differences between fingerprint images of the same finger, including amount of overlap, would be influenced by variable pressure of the finger on the sensor)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fingerprint analysis method of Tieu and Fujii by including the analysis of fingerprints under variable pressure as taught by Milshtein, since both pertain to the art of capturing and analyzing fingerprints.  The motivation to do so would have been, Tieu discusses determining differences between images of the same finger, but does not include specifics of why images of the same finger may be different.  Milshtein provides an example of differences due to variable pressure.


As for claim 47, please see discussion of analogous claim 30 above.

As for claim 33, the combination of Tieu, Fujii and Milshtein teaches
determine that the variation satisfies the specified condition, the determining including:
determining that a scale of a shared region between the fingerprint image and at least one of the one or more completely and successfully enrolled and stored fingerprint image in the memory falls into a first specified range of value ([Fujii Fig 10, step S4, [0110] comparison of horizontal movement “a” can be called “a scale”); and
determining that a degree of diversity of the shared region falls into a second specified range of value (Fujii Fig 10, step S6, [0110], comparison of vertical movement “b” can also be called “a degree of diversity”)

As for claim 34, the combination of Tieu, Fujii and Milshtein teaches
extract, for at least part of the identifying of the variation, the at least one portion of the fingerprint image and the matched at least one portion of the completely and successfully enrolled and stored fingerprint image in the memory  (Fujii Fig 9A-B, Fig 10 el S2 determines the correlation between candidate overlapping regions)

As for claim 36, the combination of Tieu, Fujii and Milshtein teaches 
the variation is determined based on a similarity between at least one portion of the fingerprint image and the matched at least one portion of the completely and successfully enrolled and stored fingerprint image (Fujii Fig 10 S4, S6, an amount of movement can be understood as “similarity of position” – that is, a small displacement indicates a similar position, and a large displacement – a dissimilar position, etc)

As for claim 37, the combination of Tieu, Fujii and Milshtein teaches 
a relationship between the variation and the similarity exists such that, in response to an increase in the similarity, the variation decreases, and in response to a decrease in the similarity, the variation increases (a smaller similarity of positions yields a greater variation of positions – inherently, these are inversely interchangeable terms)

As for claims 38, 48, the combination of Tieu, Fujii and Milshtein teaches 
the variation is dependent further on a direction corresponding to the fingerprint image (Fujii  Fig 9B S11, Fig 10 S3, calculates a displacement vector (a,b), i.e. a “direction”) 

As for claim 49, the combination of Tieu, Fujii and Milshtein teaches
A non-transitory computer-readable storage medium storing instructions, that when executed by a processor, cause the processor to perform the method of claim 47 (Tieu [0037] software embodiment )


As for claims 50 and 51, the combination of Tieu, Fujii and Milshtein teaches
perform the identifying further using another portion of the fingerprint image which is determined not to correspond to the one or more stored fingerprint image in the memory  (Tieu, Fig 3B 320 [0061] teaches one of the two conditions when an update is performed: “This may occur if the first or second verification data only partially overlaps the enrollment data”; “second verification data” is the same data also used in Fig 3B step 310, as discussed regarding claim 30;  consequently, second verification data, i.e. “query fingerprint image” partially overlaps the enrolled fingerprint image; the portion which does is not part of the overlap “does not correspond to stored/enrolled image”)







B.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Tieu, Fujii and Milshtein in further view of Lo (US2009/0169072)
As for claim 32, the combination of Tieu, Fujii and Milshtein does not specifically teach, Lo however teaches
align, for at least part of the performing of the fingerprint authentication, the fingerprint image in accordance with the one or more completely and successfully enrolled and stored fingerprint image in the memory (Lo [0046] aligning fingerprint images to determine overlapping areas)
It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the invention, to modify the fingerprint overlap determination method of Tieou, Fujii and Milshtein, by including a step of aligning fingerprint images as taught by Lo, as all pertain to the art of determining overlap between fingerprint images.  The motivation to do so would have been, to facilitate the comparison of the fingerprint images.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669